Exhibit EXECUTION COPY THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.NEITHER THIS WARRANT OR SUCH SECURITIES MAY BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS, OR SOME EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR LAWS, OR UNLESS SOLD PURSUANT TO RULE ACCELERIZE NEW MEDIA, INC. COMMON STOCK WARRANT This Warrant is issued effective as of January 1, 2007 (the “Warrant Issue Date”) to Daniel Goldberg (“Holder”), by ACCELERIZE NEW MEDIA, INC., a Delaware corporation (the “Company”) in connection with the Asset Purchase Agreement dated as of December , 2006 by and among the Company, Holder and the other parties thereto (the “Asset Purchase Agreement”). 1.Purchase of Shares.Subject to the terms and conditions hereinafter set forth, the Holder is entitled, upon surrender of this Warrant at the principal office of the Company (or at such other place as the Company shall notify the Holder in writing), to purchase from the Company up to 250,000 shares of the Company’s Common Stock, par value $0.001 per share (the “Common Stock”), pursuant to the terms of Section 2.The number of shares of Common Stock issuable pursuant to this Section1 (the “Shares”) shall be subject to adjustment pursuant to Section8 hereof. 2.Term and Exerciseability of Warrant.This Warrant may be exercised only to the extent vested from time to time. (a)Subject to the provisions below, this Warrant will vest 100% on the eighteen (18) month anniversary of the date hereof (the “Warrant Vesting Date”), but will only be exerciseable if, and to the extent, the Special Vesting Provisions set forth on Schedule 1 have been met (b)This Warrant shall fully vest and become exercisable immediately prior to the effective date of a Change in Control (defined below). (c)For purposes of this Agreement, the term “Change in Control” shall mean (i) the sale of all or substantially all of the assets of the Company, (ii) the sale of more than 50% of the outstanding capital stock of the Company in a non-public sale, (iii) the dissolution or liquidation of the Company, or (iv) any merger, share exchange, consolidation or other reorganization or business combination of the Company if immediately after such transaction of either (A) persons who were directors of the Company immediately prior to such transaction do not constitute at least a majority of the directors of the surviving entity, or (B) persons who hold a majority of the voting capital stock of the surviving entity are not persons who held a majority of the voting capital stock of the Company immediately prior to the transaction; provided, however, that the term “Change in Control” shall not include a public offering of capital stock of the Company that is effected pursuant to a registration statement filed with, and declared effective by, the Securities and Exchange Commission under the Securities Act of 1933. (d)If the Holder dies before this Warrant has been exercised in full, the executor, administrator or personal representative of the estate of the Holder may exercise this Warrant as set forth in this paragraph; provided that such exercise must be within twelve (12) months of Holder’s death. 3.Exercise Price.The exercise price per share for which the Shares may be purchased pursuant to the terms of this Warrant shall be $.15 per share, and shall be subject to adjustment pursuant to Section 8 hereof (such price, as adjusted from time to time, is herein referred to as the “Exercise Price”). (a)Exercise Period.This Warrant may be exercised to the extent vested, in whole or in part, commencing on the Warrant Vesting Date and ending at 5:00 p.m., United States Eastern Time, on the fifth anniversary of the Warrant Issue Date (the “Expiration Date”).For the avoidance of doubt, if any part of this Warrant remains unvested or unexercised after the Expiration Date, the Holder’s rights with respect to such shares shall extinguish and this Warrant shall no longer be of any force or effect. 4.Method of Exercise.While this Warrant remains outstanding and exercisable in accordance with Sections 2 and3 above, the Holder may exercise, in whole or in part, the purchase rights evidenced hereby.Such exercise shall be effected by: (a)the surrender of the Warrant, together with a duly executed copy of the form of Notice of Election attached hereto, to the President of the Company at its principal offices; and (b)the payment to the Company of an amount equal to the aggregate Exercise Price for the number of Shares being purchased.This Warrant can also be exercised at Holder’s discretion, in whole or in part, in a “cashless” exercise.In a cashless exercise, the right to purchase each share of Common Stock may be exchanged for that number of shares of Common Stock determined by multiplying the number one (1) by a fraction, the numerator of which will be the difference between (y) the then current Fair Market Value and (z) the exercise price, and the denominator of which will be the then current Fair Market Value. 2 5.Fair Market Value.
